1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9                         CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                                Case No. 8:18-cv-01987-JLS-KES
13     FEDERAL TRADE COMMISSION,

14           Plaintiff,                           ORDER FOR PERMANENT
15                                                INJUNCTION AND
             v.                                   MONETARY JUDGMENT AS
16                                                TO DEFENDANT BRENDA
17     IMPETUS ENTERPRISE, INC., et al.,          AVITIA-PENA
18
             Defendants.
19
20
21         Plaintiff, the Federal Trade Commission (“Commission” or “FTC”), filed its
22   Complaint for Permanent Injunction and Other Equitable Relief, subsequently
23   amended as its First Amended Complaint for Permanent Injunction and Other
24   Equitable Relief (as amended, “Complaint”), under Section 13(b) of the Federal
25   Trade Commission Act (“FTC Act”), 15 U.S.C. § 53(b), and the Telemarketing
26   and Consumer Fraud and Abuse Prevention Act (“Telemarketing Act”), 15 U.S.C.
27   §§ 6101-08. The Commission and Defendant Brenda Avitia-Pena (“Avitia-Pena”)
28

                                             1
1    stipulate to the entry of this Order for Permanent Injunction and Monetary
2    Judgment (“Order”) to resolve all matters in dispute in this action between them.
3    Therefore, finding no just reason for delay, IT IS HEREBY ORDERED,
4    ADJUDGED, AND DECREED as follows:
5                                        FINDINGS
6    1.    This Court has jurisdiction over this matter.
7    2.    The Complaint charges that Defendant Avitia-Pena and her co-defendants
8          participated in deceptive and unlawful acts or practices in the marketing and
9          sale of student loan debt relief services in violation of Section 5 of the FTC
10         Act, 15 U.S.C. § 45, and the FTC’s Telemarketing Sales Rule (“TSR”), 16
11         C.F.R. Part 310.
12   3.    Defendant Avitia-Pena neither admits nor denies any of the allegations in the
13         Complaint, except as specifically stated in this Order. Only for purposes of
14         this action, Defendant Avitia-Pena admits the facts necessary to establish
15         jurisdiction.
16   4.    Defendant Avitia-Pena waives and releases any claim that she may have
17         against the Commission, the Receiver, and their agents that relates to this
18         action. Defendant Avitia-Pena waives and releases any claim that she may
19         have under the Equal Access to Justice Act, 28 U.S.C. § 2412, concerning
20         the prosecution of this action through the date of this Order, and agrees to
21         bear her own costs and attorney fees.
22   5.    Defendant Avitia-Pena and the Commission waive all rights to appeal or
23         otherwise challenge or contest the validity of this Order.
24                                     DEFINITIONS
25         For the purpose of this Order, the following definitions apply:
26   A.    “Assisting Others” includes:
27         1.    performing customer service functions, including receiving or
28

                                               2
1               responding to consumer complaints;
2         2.    formulating or providing, or arranging for the formulation or
3               provision of, any advertising or marketing material, including any
4               telephone sales script, direct mail solicitation, or the design, text, or
5               use of images of any Internet website, email, or other electronic
6               communication;
7         3.    formulating or providing, or arranging for the formulation or
8               provision of, any marketing support material or service, including web
9               or Internet Protocol addresses or domain name registration for any
10              Internet websites, affiliate marketing services, or media placement
11              services;
12        4.    providing names of, or assisting in the generation of, potential
13              customers;
14        5.    performing marketing, billing, or payment services of any kind; or
15        6.    acting or serving as an owner, officer, director, manager, or principal
16              of any entity.
17   B.   “Defendant” means Brenda Avitia-Pena.
18   C.   “Financial Product or Service” means any product, service, plan, or
19        program represented, expressly or by implication, to:
20        1.    provide any consumer, arrange for any consumer to receive, or assist
21              any consumer in receiving, a loan or other extension of credit;
22        2.    provide any consumer, arrange for any consumer to receive, or assist
23              any consumer in receiving, credit, debit, or stored value cards;
24        3.    improve, repair, or arrange to improve or repair, any consumer’s
25              credit record, credit history, or credit rating; or
26        4.    provide advice or assistance to improve any consumer’s credit record,
27              credit history, or credit rating.
28

                                               3
1    D.   “Person” means any individual, group, unincorporated association, limited
2         or general partnership, corporation, or other business entity.
3    E.   “Receiver” means Krista L. Freitag, whom this Court appointed as Receiver
4         in this case on November 13, 2018.
5    F.   “Secured or Unsecured Debt Relief Product or Service” means:
6         1.    With respect to any mortgage, loan, debt, or obligation between a
7               Person and one or more secured or unsecured creditors or debt
8               collectors, any product, service, plan, or program represented,
9               expressly or by implication, to:
10              a.     stop, prevent, or postpone any mortgage or deed of foreclosure
11                     sale for a Person’s dwelling, any other sale of collateral, any
12                     repossession of a Person’s dwelling or other collateral, or
13                     otherwise save a Person’s dwelling or other collateral from
14                     foreclosure or repossession;
15              b.     negotiate, obtain, or arrange a modification, or renegotiate,
16                     settle, or in any way alter any terms of the mortgage, loan, debt,
17                     or obligation, including a reduction in the amount of interest,
18                     principal balance, monthly payments, or fees owed by a Person
19                     to a secured or unsecured creditor or debt collector;
20              c.     obtain any forbearance or modification in the timing of
21                     payments from any secured or unsecured holder or servicer of
22                     any mortgage, loan, debt, or obligation;
23              d.     negotiate, obtain, or arrange any extension of the period of time
24                     within which a Person may (i) cure his or her default on the
25                     mortgage, loan, debt, or obligation, (ii) reinstate his or her
26                     mortgage, loan, debt, or obligation, (iii) redeem a dwelling or
27                     other collateral, or (iv) exercise any right to reinstate the
28

                                              4
1                     mortgage, loan, debt, or obligation or redeem a dwelling or
2                     other collateral;
3               e.    obtain any waiver of an acceleration clause or balloon payment
4                     contained in any promissory note or contract secured by any
5                     dwelling or other collateral; or
6               f.    negotiate, obtain, or arrange (i) a short sale of a dwelling or
7                     other collateral, (ii) a deed-in-lieu of foreclosure, or (iii) any
8                     other disposition of a mortgage, loan, debt, or obligation other
9                     than a sale to a third party that is not the secured or unsecured
10                    loan holder.
11              The foregoing shall include any manner of claimed assistance,
12              including auditing or examining a Person’s application for the
13              mortgage, loan, debt, or obligation.
14        2.    With respect to any loan, debt, or obligation between a Person and one
15              or more unsecured creditors or debt collectors, any product, service,
16              plan, or program represented, expressly or by implication, to:
17              a.    repay one or more unsecured loans, debts, or obligations; or
18              b.    combine unsecured loans, debts, or obligations into one or more
19                    new loans, debts, or obligations.
20   G.   “Telemarketing” means any plan, program, or campaign which is
21        conducted to induce the purchase of goods or services by use of one or more
22        telephones, and which involves a telephone call, whether or not covered by
23        the TSR.
24                                        ORDER
25                   I. BAN ON SECURED AND UNSECURED
26                   DEBT RELIEF PRODUCTS AND SERVICES
27        IT IS ORDERED that Defendant Avitia-Pena is permanently restrained and
28

                                              5
1    enjoined from advertising, marketing, promoting, offering for sale, or selling, or
2    Assisting Others in the advertising, marketing, promoting, offering for sale, or
3    selling, of any Secured or Unsecured Debt Relief Product or Service.
4               II. PROHIBITION AGAINST MISREPRESENTATIONS
5               RELATING TO FINANCIAL PRODUCTS AND SERVICES
6          IT IS FURTHER ORDERED that Defendant Avitia-Pena, Defendant’s
7    agents, employees, and attorneys, and all other Persons in active concert or
8    participation with any of them, who receive actual notice of this Order, whether
9    acting directly or indirectly, in connection with the advertising, marketing,
10   promoting, offering for sale, or selling of any Financial Product or Service, are
11   permanently restrained and enjoined from misrepresenting, or Assisting Others in
12   misrepresenting, expressly or by implication:
13   A.    the terms or rates that are available for any loan or other extension of credit,
14         including:
15         1.     closing costs or other fees;
16         2.           the payment schedule, monthly payment amount(s), any balloon
17                payment, or other payment terms;
18         3.     the interest rate(s), percentage rate(s), or finance charge(s), and
19                whether they are fixed or adjustable;
20         4.     the loan amount, credit amount, draw amount, or outstanding balance;
21                the loan term, draw period, or maturity; or any other term of credit;
22         5.     the amount of funds to be disbursed to the borrower out of the
23                proceeds, or the amount of funds to be disbursed on behalf of the
24                borrower to any third parties;
25         6.     whether any specified minimum payment amount covers both interest
26                and principal, and whether the credit has or can result in negative
27                amortization; or
28

                                                 6
1          7.     that the credit does not have a prepayment penalty or whether
2                 subsequent refinancing may trigger a prepayment penalty and/or other
3                 fees;
4    B.    the ability to improve or otherwise affect a consumer’s credit record, credit
5          history, credit rating, or ability to obtain credit, including that a consumer’s
6          credit record, credit history, credit rating, or ability to obtain credit can be
7          improved by permanently removing current, accurate negative information
8          from the consumer’s credit record or history;
9    C.    that a consumer will receive legal representation;
10   D.    its total costs; any material restrictions, limitations, or conditions; or any
11         material aspect of its performance, efficacy, nature, or central
12         characteristics; or
13   E.    any other fact material to consumers concerning any good or service.
14              III. PROHIBITION AGAINST MISREPRESENTATIONS
15                 RELATING TO ANY PRODUCTS OR SERVICES
16         IT IS FURTHER ORDERED that Defendant Avitia-Pena, Defendant’s
17   agents, employees, and attorneys, and all other Persons in active concert or
18   participation with any of them, who receive actual notice of this Order, whether
19   acting directly or indirectly, in connection with the advertising, marketing,
20   promoting, offering for sale, or selling of any product, service, plan, or program,
21   are permanently restrained and enjoined from misrepresenting, or Assisting Others
22   in misrepresenting, expressly or by implication:
23   A.    any material aspect of the nature or terms of any refund, cancellation,
24         exchange, or repurchase policy, including the likelihood of a consumer
25         obtaining a full or partial refund, or the circumstances in which a full or
26         partial refund will be granted to the consumer;
27   B.    that any Person is affiliated with, endorsed or approved by, or otherwise
28

                                                7
1            connected to any other Person; government entity; public, non-profit, or
2            other non-commercial program; or any other program;
3    C.      the nature, expertise, position, or job title of any Person who provides any
4            product or service;
5    D.      that any Person providing a testimonial has purchased, received, or used the
6            product or service;
7    E.      that the experience represented in a testimonial of the product or service
8            represents the Person’s actual experience resulting from the use of the
9            product or service under the circumstances depicted in the advertisement;
10   F.      its total costs; any material restrictions, limitations, or conditions; or any
11           material aspect of its performance, efficacy, nature, or central
12           characteristics; or
13   G.      any other fact material to consumers concerning any good or service.
14           IV.   PROHIBITION AGAINST UNSUBSTANTIATED CLAIMS
15           IT IS FURTHER ORDERED that Defendant Avitia-Pena, Defendant’s
16   agents, employees, and attorneys, and all other Persons in active concert or
17   participation with any of them, who receive actual notice of this Order, whether
18   acting directly or indirectly, in connection with the sale of any product or service,
19   are permanently restrained and enjoined from making any representation, expressly
20   or by implication, about the benefits, performance, or efficacy of any product or
21   service, unless the representation is non-misleading, and, at the time such
22   representation is made, Defendant possesses and relies upon competent and
23   reliable evidence that is sufficient in quality and quantity based on standards
24   generally accepted in the relevant fields, when considered in light of the entire
25   body of relevant and reliable evidence, to substantiate that the representation is
26   true.
27        V. PROHIBITIONS RELATING TO TELEMARKETING PRACTICES
28

                                                  8
1          IT IS FURTHER ORDERED that Defendant Avitia-Pena, Defendant’s
2    agents, employees, and attorneys, and all other persons in active concert or
3    participation with any of them, who receive actual notice of this Order, whether
4    acting directly or indirectly, in connection with Telemarketing of any good or
5    service, are permanently restrained and enjoined from:
6    A.    misrepresenting the identity of the seller or telemarketer;
7    B.    misrepresenting Defendants’ relationship with the seller or telemarketer; or
8    C.    violating the Telemarketing Sales Rule, 16 C.F.R. Part 310, attached as
9          Appendix A.
10                              VI. MONETARY JUDGMENT
11         IT IS FURTHER ORDERED that judgment in the amount of Eleven Million
12   Two Hundred and Fifteen Dollars and Twenty-Five Cents ($11,000,215.25) is
13   entered in favor of the FTC against Defendant Avitia-Pena as compensatory relief.
14   Defendant Avitia-Pena is ordered to pay the FTC this amount immediately upon
15   the entry of this Order.
16                  VII. ADDITIONAL MONETARY PROVISIONS
17         IT IS FURTHER ORDERED that:
18   A.    Defendant relinquishes dominion and all legal and equitable right, title, and
19         interest in all assets transferred pursuant to this Order and may not seek the
20         return of any assets.
21   B.    The facts alleged in the Complaint will be taken as true, without further
22         proof, in any subsequent civil litigation by or on behalf of the Commission,
23         including in a proceeding to enforce its rights to any payment or monetary
24         judgment pursuant to this Order, such as a nondischargeability complaint in
25         any bankruptcy case.
26   C.    The facts alleged in the Complaint establish all elements necessary to sustain
27         an action by the Commission pursuant to Section 523(a)(2)(A) of the
28

                                               9
1          Bankruptcy Code, 11 U.S.C. § 523(a)(2)(A), and this Order will have
2          collateral estoppel effect for such purposes.
3    D.    Defendant acknowledges that her Taxpayer Identification Numbers (Social
4          Security Numbers or Employer Identification Numbers), which Defendant
5          must submit to the Commission, may be used for collecting and reporting on
6          any delinquent amount arising out of this Order, in accordance with 31
7          U.S.C. §7701.
8    E.    All money paid to the Commission pursuant to this Order may be deposited
9
10         into a fund administered by the Commission or its designee to be used for
11         equitable relief, including consumer redress and any attendant expenses for
12         the administration of any redress fund. If a representative of the
13         Commission decides that direct redress to consumers is wholly or partially
14         impracticable or money remains after redress is completed, the Commission
15         may apply any remaining money for such other equitable relief (including
16         consumer information remedies) as it determines to be reasonably related to
17         Defendant’s practices alleged in the Complaint. Any money not used for
18         such equitable relief is to be deposited to the U.S. Treasury as disgorgement.
19         Defendant has no right to challenge any actions the Commission or its
20         representatives may take pursuant to this Subsection.
21   F.    The asset freeze as to Defendant Avitia-Pena existing pursuant to the Court’s
22         April 2, 2019 Superseding Second Preliminary Injunction is dissolved.
23                         VIII. CUSTOMER INFORMATION
24         IT IS FURTHER ORDERED that Defendant Avitia-Pena, Defendant’s
25   agents, employees, and attorneys, and all other Persons in active concert or
26   participation with any of them, who receive actual notice of this Order, whether
27   acting directly or indirectly, are permanently restrained and enjoined from directly
28

                                              10
1    or indirectly:
2    A.    failing to provide sufficient customer information to enable the Commission
3          to efficiently administer consumer redress. If a representative of the
4          Commission requests in writing any information related to redress,
5          Defendant must provide it, in the form prescribed by the Commission,
6          within 14 days.
7    B.    disclosing, using, or benefitting from customer information, including the
8          name, address, telephone number, email address, social security number,
9          other identifying information, or any data that enables access to a customer’s
10         account (including a credit card, bank account, or other financial account),
11         that Defendant Avitia-Pena or any of her co-defendants obtained prior to
12         entry of this Order in connection with the marketing and sale of debt relief
13         services; and
14   C.    failing to destroy such customer information in all forms in their possession,
15         custody, or control within 30 days after receipt of written direction to do so
16         from a representative of the Commission.
17         Provided, however, that customer information need not be disposed of, and
18   may be disclosed, to the extent requested by a government agency or required by
19   law, regulation, or court order.
20                                  IX. COOPERATION
21         IT IS FURTHER ORDERED that Defendant Avitia-Pena must fully
22   cooperate with representatives of the Commission and the Receiver in this case and
23   in any investigation related to or associated with the transactions or the
24   occurrences that are the subject of the Complaint. Defendant Avitia-Pena must
25   provide truthful and complete information, evidence, and testimony. Defendant
26   Avitia-Pena must appear and cause her employees, representatives, or agents to
27   appear for interviews, discovery, hearings, trials, and any other proceedings that a
28

                                               11
1    Commission representative may reasonably request upon 5 days written notice, or
2    other reasonable notice, at such places and times as a Commission representative
3    may designate, without the service of a subpoena.
4                          X. ORDER ACKNOWLEDGMENT
5          IT IS FURTHER ORDERED that Defendant Avitia-Pena obtain
6    acknowledgments of receipt of this Order:
7    A.    within 7 days of entry of this Order, Defendant Avitia-Pena must submit to
8          the Commission an acknowledgment of receipt of this Order sworn under
9          penalty of perjury.
10   B.    for 10 years after entry of this Order, Defendant Avitia-Pena, for any
11         business that she, individually or collectively with any other co-defendants
12         in this case, is the majority owner or controls directly or indirectly, must
13         deliver a copy of this Order to:
14         1.    all principals, officers, directors, and LLC managers and members;
15         2.    all employees having managerial responsibilities for Telemarketing
16               and all agents and representatives who participate in Telemarketing;
17               and
18         3.    any business entity resulting from any change in structure as set forth
19               in the Section titled Compliance Reporting. Delivery must occur
20               within 7 days of entry of this Order for current Personnel. For all
21               others, delivery must occur before they assume their responsibilities.
22   C.    In any other business, such as one in which Defendant Avitia-Pena is an
23         employee without any ownership or control, Defendant must deliver a copy
24         of this Order to all principals and managers of the business before
25         participating in Telemarketing;
26   D.    from each individual or entity to which Defendant Avitia-Pena delivered a
27         copy of this Order, Defendant must obtain, within 30 days, a signed and
28

                                               12
1         dated acknowledgment of receipt of this Order.
2                         XI. COMPLIANCE REPORTING
3         IT IS FURTHER ORDERED that Defendant Avitia-Pena make timely
4    submissions to the Commission:
5    A.   One year after entry of this Order, Defendant Avitia-Pena must submit a
6         compliance report, sworn under penalty of perjury:
7         1.    Defendant must: (a) identify the primary physical, postal, and email
8               address and telephone number, as designated points of contact, which
9               representatives of the Commission may use to communicate with
10              Defendant; (b) identify all of Defendant’s businesses by all of their
11              names, telephone numbers, and physical, postal, email, and Internet
12              addresses; (c) describe the activities of each business, including the
13              goods and services offered, the means of advertising, marketing, and
14              sales, and the involvement of any co-defendants in this case (which
15              Defendant must describe if she knows or should know due to her own
16              involvement); (d) describe in detail whether and how Defendant is in
17              compliance with each Section of this Order; and (e) provide a copy of
18              each Order Acknowledgment obtained pursuant to this Order, unless
19              previously submitted to the Commission.
20        2.    Additionally, Defendant must: (a) identify all telephone numbers and
21              all physical, postal, email and Internet addresses, including all
22              residences; (b) identify all business activities, including any business
23              for which Defendant performs services whether as an employee or
24              otherwise and any entity in which Defendant has any ownership
25              interest; and (c) describe in detail Defendant’s involvement in each
26              such business, including title, role, responsibilities, participation,
27              authority, control, and any ownership.
28

                                              13
1    B.   For 20 years after entry of this Order, Defendant Avitia-Pena must submit a
2         compliance notice, sworn under penalty of perjury, within 14 days of any
3         change in the following:
4         1.    Defendant must report any change in: (a) any designated point of
5               contact; or (b) the structure of any entity that Defendant has any
6               ownership interest in or controls directly or indirectly that may affect
7               compliance obligations arising under this Order, including: creation,
8               merger, sale, or dissolution of the entity or any subsidiary, parent, or
9               affiliate that engages in any acts or practices subject to this Order.
10        2.    Additionally, Defendant must report any change in: (a) name,
11              including aliases or fictitious name, or residence address; or (b) title or
12              role in any business activity, including any business for which
13              Defendant performs services whether as an employee or otherwise
14              and any entity in which Defendant has any ownership interest, and
15              identify the name, physical address, and any Internet address of the
16              business or entity.
17   C.   Defendant Avitia-Pena must submit to the Commission notice of the filing
18        of any bankruptcy petition, insolvency proceeding, or similar proceeding by
19        or against her within 14 days of its filing.
20   D.   Any submission to the Commission required by this Order to be sworn under
21        penalty of perjury must be true and accurate and comply with 28 U.S.C. §
22        1746, such as by concluding: “I declare under penalty of perjury under the
23        laws of the United States of America that the foregoing is true and correct.
24        Executed on: _____” and supplying the date, signatory’s full name, title (if
25        applicable), and signature.
26   E.   Unless otherwise directed by a Commission representative in writing, all
27        submissions to the Commission pursuant to this Order must be emailed to
28

                                              14
1          DEbrief@ftc.gov or sent by overnight courier (not the U.S. Postal Service)
2          to: Associate Director for Enforcement, Bureau of Consumer Protection,
3          Federal Trade Commission, 600 Pennsylvania Avenue NW, Washington,
4          DC 20580. The subject line must begin: FTC v. Avitia-Pena, x140035.
5                                XII. RECORDKEEPING
6          IT IS FURTHER ORDERED that Defendant Avitia-Pena must create certain
7    records for 20 years after entry of the Order, and retain each such record for 5
8    years. Specifically, for any business that Defendant, individually or collectively
9    with any other co-defendants in this case, is a majority owner or controls directly
10   or indirectly, must create and retain the following records:
11   A.    accounting records showing the revenues from all goods or services sold;
12   B.    Personnel records showing, for each Person providing services, whether as
13         an employee or otherwise, that Person’s: name; addresses; telephone
14         numbers; job title or position; dates of service; and (if applicable) the reason
15         for termination;
16   C.    records of all consumer complaints and refund requests, whether received
17         directly or indirectly, such as through a third party, and any response;
18   D.    all records necessary to demonstrate full compliance with each provision of
19         this Order, including all submissions to the Commission; and
20   E.    a copy of each unique advertisement or other marketing material, including
21         scripts used in Telemarketing.
22                        XIII. COMPLIANCE MONITORING
23         IT IS FURTHER ORDERED that, for the purpose of monitoring Defendant
24   Avitia-Pena’s compliance with this Order, including the financial representations
25   upon which part of the judgment was suspended and any failure to transfer assets
26   required by this Order:
27   A.    Within 14 days of receipt of a written request from a representative of the
28

                                              15
1          Commission, Defendant Avitia-Pena must: submit additional compliance
2          reports or other requested information, which must be sworn under penalty
3          of perjury; appear for depositions; and produce documents for inspection
4          and copying. The Commission is also authorized to obtain discovery,
5          without further leave of court, using any of the procedures prescribed by
6          Federal Rules of Civil Procedure 29, 30 (including telephonic depositions),
7          31, 33, 34, 36, 45, and 69.
8    B.    For matters concerning this Order, the Commission is authorized to
9          communicate directly with Defendant. Defendant must permit
10         representatives of the Commission to interview any employee or other
11         Person affiliated with Defendant who has agreed to such an interview. The
12         Person interviewed may have counsel present.
13   C.    The Commission may use all other lawful means, including posing, through
14         its representatives as consumers, suppliers, or other individuals or entities, to
15         Defendant or any individual or entity affiliated with Defendant, without the
16         necessity of identification or prior notice. Nothing in this Order limits the
17         Commission’s lawful use of compulsory process, pursuant to Sections 9 and
18         20 of the FTC Act, 15 U.S.C. §§ 49, 57b-1.
19   D.    Upon written request from a representative of the Commission, any
20         consumer reporting agency must furnish consumer reports concerning
21         Defendant Avitia-Pena, pursuant to Section 604(1) of the Fair Credit
22         Reporting Act, 15 U.S.C. §1681b(a)(1).
23   ///
24   ///
25   ///
26   ///
27   ///
28

                                               16
1                       XIV. RETENTION OF JURISDICTION
2          IT IS FURTHER ORDERED that this Court retains jurisdiction of this
3    matter for purposes of construction, modification, and enforcement of this Order.
4
5    SO ORDERED.
6    DATED: August 23, 2019.
7
8                                          __________________________________
                                           THE HONORABLE JOSEPHINE L. STATON
9                                          UNITED STATES DISTRICT JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                             17
1    SO STIPULATED AND AGREED:
2
3    FOR PLAINTIFF FEDERAL TRADE COMMISSION:
4
5    _____________________                    Date: __________
6    Joshua S. Millard, Attorney
     Brian M. Welke, Attorney
7
8    Federal Trade Commission
     Washington, DC 20580
9
     202-326-2454 (Millard)
10   202-326-2897 (Welke)
11   202-326-3197 (fax)
     jmillard@ftc.gov
12   bwelke@ftc.gov
13
14
     FOR DEFENDANT AVITIA-PENA:
15
16
     _____________________________________    Date: __________
17   Thomas R. Chapin, Esq.
18   Law Office of Thomas R. Chapin
     232 E. Grand Blvd Suite 204
19
     Corona, CA 92879
20   (951) 278-2919
21
     (951) 278-2999 (fax)
     coronalaw@aol.com
22   COUNSEL FOR BRENDA AVITIA-PENA
23
     DEFENDANT BRENDA AVITIA-PENA:
24
25
26
     ______________________________________   Date: ___________
     BRENDA AVITIA-PENA, INDIVIDUALLY
27
28

                                     18
                                UNITED STATES DISTRICT COURT
1                              CENTRAL DISTRICT OF CALIFORNIA
2
3
4      FEDERAL TRADE COMMISSION,

5              Plaintiff,                                    Case No. 8:18-cv-01987-JLS-KES
6              v.                                            ACKNOWLEDGMENT BY
7                                                            AFFIDAVIT OF RECEIPT OF
       IMPETUS ENTERPRISE, INC., et al.,                     ORDER BY DEFENDANT AVITIA-
8                                                            PENA
               Defendants.
9
10
     1.     My name is Brenda Avitia-Pena. I am a U.S. citizen over the age of eighteen, and I have
11   Personal knowledge of the facts set forth in this Acknowledgment.
12
     2.      I was a Defendant in FTC v. Impetus Enterprise, Inc., et al., which is the court case listed
13   near the top of this page.

14   3.      On __________________, 2019, I received a copy of the Stipulated Order for Permanent
     Injunction and Monetary Judgment as to Defendant Avitia-Pena, which was signed by the
15
     Honorable Josephine L. Staton and entered by the Court on ___________________, 2019.
16
     I declare under penalty of perjury under the laws of the United States of America that the
17   foregoing is true and correct. Executed on ___________________, 2019.
18
19                                                 ___________________________________
                                                   Brenda Avitia-Pena
20
21
     State of ____________________, City of ____________________
22
23   Subscribed and sworn to before me
     this _____ day of _________, 201__.
24
             _____________________________
25
             Notary Public
26
             My commission expires:
27           _____________________________
28

                                                      19
                                UNITED STATES DISTRICT COURT
1                              CENTRAL DISTRICT OF CALIFORNIA
2
3
4      FEDERAL TRADE COMMISSION,

5              Plaintiff,                                   Case No. 8:18-cv-01987-JLS-KES
6              v.                                           ACKNOWLEDGMENT BY
7                                                           DECLARATION OF RECEIPT OF
       IMPETUS ENTERPRISE, INC., et al.,                    ORDER BY A NON-PARTY
8
               Defendants.
9
10
     1.    I, ___________________________________, received a copy of the Stipulated Order for
11   Permanent Injunction and Monetary Judgment as to Defendant Avitia-Pena in the case of FTC v.
12   Impetus Enterprise, Inc., et al., on ___________________, 20____.

13   2.    I was not a Defendant in that court case. My title or relationship with Defendant(s)
     ______________________ is: _____________________________________.
14
15   3.    I declare under penalty of perjury under the laws of the United States of America that the
     foregoing is true and correct.
16
     Executed on ______________________, 20____.
17
18
     Signed:
19
     _______________________________________
20
21
22
23
24
25
26
27
28

                                                    20
